Citation Nr: 0400298	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder to include urethral stricture and 
calculus prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That rating decision denied the 
veteran's attempt to reopen his claim for entitlement to 
service connection for a urinary tract disorder to include 
urethral stricture and calculus prostatitis.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans.  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In the present case the RO provided the veteran notice of the 
requirements of the VCAA in a letter dated June 2003.  This 
letter indicated that the veteran had only 30 days to respond 
and submit evidence.  In August 2003 the veteran's 
representative indicated that the veteran did not have any 
additional evidence to submit and requested that the case be 
forwarded to the Board.  In September 2003 the RO notified 
the veteran that the case had been forwarded to the Board and 
the veteran had 90 days to, among other things, submit 
additional evidence to the Board.  On September 30, 2003 the 
veteran contacted the RO and indicated the he had additional 
evidence to submit.  He also requested 60 days to submit the 
additional evidence.  In the present case the veteran has one 
year from the date of the June 2003 VCAA notice letter to 
submit additional evidence.  It is clear from the veteran's 
most recent communication that he has additional evidence to 
submit with respect to his claim.  Moreover, since this case 
is being remanded to obtain other evidence, the RO must also 
take this opportunity to inform the appellant that a full 
year is allowed to respond to a VCAA notice.

The veteran indicates that he was treated for his claimed 
urinary tract disorders at the VA medical center (VAMC) in 
Minneapolis in 1947.  While a VA examination report is of 
record from this period of time, the RO should make a request 
for any medical treatment records which may be available.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

2.  The RO should request copies of 
records any inpatient and outpatient 
medical treatment received at VAMC 
Minneapolis, Minnesota from 1946 to 1950.  
All information obtained should be made 
part of the file.

3.  The RO should readjudicate the claim 
in light of the evidence received.  If 
any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


